

GSV, INC.


AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF OR IN RESPECT OF INTEREST PAYMENTS HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE DISTRIBUTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT AND LAWS.
 
 

$200,000 As of May 10, 2008

 
 
FOR VALUE RECEIVED, GSV, INC., a Delaware corporation (“Company"), with its
principal office at 191 West Post Road, Westport, Connecticut 06880, hereby
promises to pay to the order of D. EMERALD INVESTMENTS LTD., an Israeli
corporation ("Holder"), with its principal office at 85 Medinat Ha-Yehudim
Street, Herzeliya, Israel (the "Holder's Office"), or its assigns, on July 10,
2009 (the "Maturity Date"), the principal amount of TWO HUNDRED THOUSAND DOLLARS
($200,000) (the “Principal Amount”), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public or private debts, together with interest on the unpaid balance
of said Principal Amount from time to time outstanding at the rate of eight
percent (8%) per annum ("Contract Interest"). Accrued Contract Interest shall be
payable quarterly in arrears on the last day of each calendar quarter commencing
on May 31, 2008, and on the Maturity Date (the “Interest Payment Dates”). Unless
the Note has been converted by the Holder prior to the Maturity Date pursuant to
the terms of this Note, the unpaid Principal Amount, together with the then
accrued unpaid Contract Interest and all other amounts owed hereunder, shall be
due and payable on the Maturity Date. At the Holder’s option, Contract Interest
shall be payable either in cash or in shares of common stock, $.001 par value
per share, of the Company (“Common Stock”) (the number of shares to be
calculated as set forth below). If the Holder elects to receive any Contract
Interest payment in the form of shares of the Company’s Common Stock, the Holder
shall given the Company notice of such election at least fifteen (15) business
days prior to the applicable interest Payment Date. The number of shares of
Common Stock to be issued to the Holder shall be calculated by dividing the
amount of Contract Interest payable for the applicable period by the Conversion
Price (as defined below). Payment of the Principal Amount and Contract Interest
hereunder shall be made by wire transfer of immediately available good funds, to
such bank account as the Holder may designate by notice to the Company prior to
any such payment, or, with respect to Contract Interest that the Holder has
elected to receive in shares of Common Stock, by delivery of share certificates
of Common Stock to the Holder at the Holder's Office, or at such other place as
the Holder , by notice to the Company, may designate from time to time for that
purpose.
 
In the event that the outstanding Principal Amount and all accrued and unpaid
Contract Interest are not paid in full on or before the Maturity Date, then the
outstanding Principal Amount and all accrued and unpaid Contract Interest
thereon shall thereafter bear a default interest ("Default Interest") at a rate
per annum equal to twelve percent (12%) until the outstanding Principal Amount
and all accrued and unpaid Contract Interest and Default Interest thereon shall
have been paid in full by the Company to the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is subject to prepayment in whole or in part at any time and from time
to time without penalty or premium, but with Contract Interest on the amount
prepaid to the date of prepayment. All prepayments will first be applied to the
repayment of accrued fees and expenses, then to Default Interest accrued on this
Note through the date of such prepayment until all then outstanding accrued
Default Interest has been paid, then to Contract Interest accrued on this Note
through the date of such prepayment until all then outstanding accrued Contract
Interest has been paid, and then shall be applied to the repayment of the
Principal Amount.
 
1.    Default.
 
1.1.   Events of Default. Upon the occurrence of any of the following events
(herein "Events of Default"):
 
(i)    The Company shall fail to pay the Principal Amount on the Maturity Date
or any Contract Interest payment on the due date thereof;
 
(ii)    (A) The Company shall commence any proceeding or other action relating
to it in bankruptcy or seek reorganization, arrangement, readjustment of its
debts, receivership, dissolution, liquidation, winding-up, composition or any
other relief under any bankruptcy law, or under any other insolvency,
reorganization, liquidation, dissolution, arrangement, composition, readjustment
of debt or any other similar act or law, of any jurisdiction, domestic or
foreign, now or hereafter existing; or (B) the Company shall admit the material
allegations of any petition or pleading in connection with any such proceeding;
or (C) the Company shall apply for, or consent or acquiesce to, the appointment
of a receiver, conservator, trustee or similar officer for it or for all or a
substantial part of its property or admit generally an inability to pay its
debts as they become due; or (D) the Company shall make a general assignment for
the benefit of creditors;
 
(iii)    (A) The commencement of any proceedings or the taking of any other
action against the Company in bankruptcy or seeking reorganization, arrangement,
readjustment of its debts, liquidation, dissolution, arrangement, composition,
or any other relief under any bankruptcy law or any other similar act or law of
any jurisdiction, domestic or foreign, now or hereafter existing and the
continuance of any of such event for thirty (30) days undismissed, unbonded or
undischarged; or (B) the appointment of a receiver, conservator, trustee or
similar officer for the Company for any of its property and the continuance of
any of such event for thirty (30) days undismissed, unbonded or undischarged; or
(C) the issuance of a warrant of attachment, execution or similar process
against any of the property of the Company and the continuance of such event for
thirty (30) days undismissed, unbonded and undischarged;
 
(iv)    Any of the Company’s representations or warranties contained herein or
in the Purchase Agreement (the “Purchase Agreement”) between the Company and the
Holder or the Warrant to Purchase Stock (the “Warrant”) issued to the Holder,
each such agreement dated the date hereof, is determined by a court of competent
jurisdiction as false or misleading in any material respect;
 
(v)    The Company shall breach or fail to perform or observe any obligation,
covenant, term, condition, provision or agreement of the Company contained in
this Note, the Purchase Agreement or the Warrant, after giving effect to any
applicable notice provisions and cure periods; provided, however, that with
respect to a failure to comply with any of the provisions of Sections 2.2(a) and
(c) of this Note, such failure is not remedied within twenty (20) days after the
Company's receipt of written notice of same; or
 
 
2

--------------------------------------------------------------------------------

 
 
(vi)    Failure of the Company to ensure that any conversion of this Note or any
Contract Interest hereon properly requested by the Holder is effected by the
Company;
 
then, and in any such event, the Holder, at its option and without written
notice to the Company, may declare the entire Principal Amount of this Note then
outstanding together with any accrued unpaid Contract Interest thereon (payable
either in cash or shares of Common Stock) and Default Interest (if applicable)
immediately due and payable, and the same shall forthwith become immediately due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived, and exercise any and all other legal or
equitable rights resulting therefrom. The Events of Default listed herein are
solely for the purpose of protecting the interests of the Holder of this Note.
 
1.2.    Non-Waiver and Other Remedies. No course of dealing, delay or omission
on the part of the Holder of this Note in exercising any right hereunder shall
operate as a waiver or otherwise prejudice the right of the Holder of this Note.
Holder shall not be deemed to have waived any of its rights under this Note
unless such waiver is in writing and signed by Holder. A waiver in writing by
Holder on one occasion shall not be construed as a consent to or a waiver of any
right or remedy on any future occasion. No remedy conferred hereby shall be
exclusive of any other remedy referred to herein or now or hereafter available
at law, in equity, by statute or otherwise.
 
1.3.    Collection Costs; Attorney’s Fees. In the event this Note is turned over
to an attorney for collection or the Holder otherwise seeks advice of an
attorney in connection with the exercise of its rights hereunder upon the
occurrence of an Event of Default, the Company agrees to pay all actual costs of
collection, including reasonable attorney's fees and expenses and all out of
pocket expenses incurred in connection with such collection efforts, which
amounts may, at the Holder's option, be added to the Principal Amount hereof.
 
2.    Obligation to Pay Principal and Interest; Covenants. No provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the Principal Amount of, Contract Interest and Default
Interest, if applicable, on this Note at the place, at the respective times, at
the rates, and in the currency or securities herein prescribed.
 
2.1.    In no event shall the amount or rate of interest due and payable under
this Note exceed the maximum amount or rate of interest allowed by applicable
law and, in the event any such excess payment is made by Company or received by
Holder, such excess sum shall be credited as a payment of Principal Amount (or
if no Principal Amount remains outstanding, shall be refunded to the Company).
It is the express intent hereof that the Company shall not pay and Holder not
receive, directly or indirectly or in any other manner, interest in excess of
that which may be lawfully paid under applicable law. All interest (including
all charges, fees or other amounts deemed to be interest) which is paid or
charged under this Note shall, to the maximum extent permitted by applicable
law, be amortized, allocated and spread on a pro rata basis throughout the
actual term of this Note.
 
2.2.    Covenants. The Company covenants and agrees that, while this Note is
outstanding, it shall:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)  Pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits, or upon any properties belonging
to it before the same shall be in default; provided, however, that the Company
shall not be required to pay any such tax, assessment, charge or levy that is
being contested in good faith by proper proceedings and adequate reserves for
the accrual of same are maintained if required by generally accepted accounting
principles;
 
(b)  Preserve its corporate existence and continue to engage in business of the
same general type as conducted as of the date hereof;
 
(c)  Comply in all respects with all statutes, laws, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations and requirements ("Requirement(s)") of all governmental bodies,
departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials, or officers, that are applicable to
the Company; except when the failure to comply would not have a material adverse
effect on the Company; provided that nothing contained herein shall prevent the
Company from contesting in good faith the validity or the application of any
Requirements.
 
3.    Conversion.
 
3.1.    Right to Convert. At any time prior to May 10, 2009, the Holder may, at
its option, by written notice to the Company ("Conversion Notice"), elect to
convert this Note and all accrued and unpaid Contract Interest thereon, in whole
but not in part, into Common Stock at the price of $.70 per share of Common
Stock (the "Conversion Price"), as adjusted to reflect stock dividends, stock
splits, recapitalizations and the like pursuant to Section 3.3 below.
 
3.2.    Conversion Process. The Holder shall deliver to the Company the
Conversion Notice in the form attached hereto as Exhibit A. Promptly after the
receipt of such Conversion Notice, the Company shall issue and deliver to the
Holder a certificate, registered in the name of the Holder, representing the
number of shares of Common Stock to which the Holder is entitled upon such
conversion.
 
3.3.    Adjustments.
 
(a)    Stock Dividends, Splits, Etc. If the outstanding shares of the Company's
Common Stock shall be subdivided or split into a greater number of shares or a
dividend in Common Stock shall be paid in respect of the outstanding Common
Stock, the Conversion Price in effect immediately prior to such subdivision or
at the record date of such dividend shall, simultaneously with the effectiveness
of such subdivision or split or immediately after the record date of such
dividend (as the case may be), be proportionately decreased. If the outstanding
shares of Common Stock shall be combined or reverse-split into a smaller number
of shares, the Conversion Price in effect immediately prior to such combination
or reverse split shall, simultaneously with the effectiveness of such
combination or reverse split, be proportionately increased.
 
(b)    Reclassification, Exchange or Substitution. Upon any reclassification,
recapitalization, exchange, substitution, reorganization or other event that
results in a change of the number and/or class of the Common Stock, lawful
provision shall be made so that Holder shall be entitled thereafter to receive,
upon conversion of this Note and/or any accrued Contract Interest hereon, the
number and kind of securities and property that Holder would have been entitled
to receive if the Principal Amount of and/or accrued Contract Interest, as the
case may be, as to which conversion is requested, and as of the date conversion
is requested, had been converted immediately before such reclassification,
recapitalization, exchange, substitution, reorganization or other event. In any
such case, appropriate adjustment (as reasonably determined by the Board of
Directors of the Company) shall be made in the application of the provisions set
forth herein with respect to the rights and interests thereafter of Holder such
that the provisions set forth in this Section 3 (including provisions with
respect to the Conversion Price) shall thereafter be applicable, as nearly as is
reasonably practicable, in relation to any shares of stock or other securities
or property thereafter deliverable upon the conversion of this Note and/or any
accrued interest hereon. The provisions of this Section 3.3(b) shall similarly
apply to successive reclassifications, recapitalizations, exchanges,
substitutions, reorganizations or other events.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)    Adjustments for Diluting Issuances. If the Company shall issue, after the
date of this Note, any Equity Securities (as defined below) at a price per share
or conversion price or exercise price lower than the Conversion Price in effect
immediately before such Equity Securities are issued, in all such cases the
Conversion Price shall be adjusted to equal the price per share or the
conversion price or the exercise price of such Equity Securities, as applicable.
The foregoing shall not apply to issuance of common stock or preferred stock the
proceeds of which will be payable to the Company in immediately available funds
upon issuance thereof.
 
For purposes of this Note, the term “Equity Securities” shall mean any
securities evidencing an ownership interest in the Company, or any securities
having voting rights in the election of the Board of Directors of the Company
not contingent upon default, or any securities convertible into or exercisable
for any class of shares of the Company, or any agreement or commitment to issue
any of the foregoing.
 
(d)    Fractional Shares. No fractional shares shall be issuable upon conversion
of this Note and/or any accrued Contract Interest hereon and the number of
shares to be issued shall be rounded up to the nearest whole share.
 
(e)    Certificate as to Adjustments. Upon each adjustment of the Conversion
Price or number of shares, the Company at its expense, shall promptly compute
such adjustment, and furnish the Holder with a certificate of its Chief
Financial Officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish the Holder
with a certificate setting forth the new Conversion Price and/or number of
shares of Common Stock or other securities and the series of adjustments leading
thereto.
 
(f)    Price Adjustment. No adjustment in the Conversion Price shall be required
unless such adjustment would require an increase or decrease in the Conversion
Price of at least $0.01; provided, however, that any adjustments that by reason
of this subsection are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. All calculations under this
Section 3 shall be made to the nearest cent or to the nearest 1/100th of a
share, as the case may be.
 
3.4.    No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation, as amended, or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Note by the Company, but shall
at all times in good faith assist in carrying out of all the provisions of this
Section 3 and in taking all such action as may be necessary or appropriate to
protect the Holder’s rights under this Article against impairment.
 
 
5

--------------------------------------------------------------------------------

 
 
4.    Miscellaneous.
 
4.1.    Required Consent. The Company may not modify any of the terms of this
Note without the prior written consent of the Holder.
 
4.2.    Lost Documents. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Note or any Note
exchanged for it, and (in the case of loss, theft or destruction) of indemnity
satisfactory to it, and upon surrender and cancellation of such Note, if
mutilated, the Company will make and deliver in lieu of such Note a new Note of
like tenor and unpaid principal amount and dated as of the original date of the
Note.
 
4.3.    Legends. This Note and any Common Stock or other securities issued upon
conversion of this Note and/or conversion of any accrued interest hereon shall
be imprinted with a legend in substantially the following form:
 
THIS SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER STATE SECURITIES LAWS
AND MAY NOT BE SOLD OR OTHERWISE DISTRIBUTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND LAWS.
 
4.4.    Benefit. This Note shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.
 
4.5.    Notices and Addresses. All notices, offers, acceptances and any other
acts under this Note (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressee in person, by overnight courier
service or similar receipted delivery, or, if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:
 
To the Holder:
To the Holder’s address on page 1 of this Note,
Attn.: Roy Harel, Manager
   
With a copy to:
Kantor, Elhanani, Tal & Co. Law Offices
74 -76 Rothschild Blvd.
Tel-Aviv, Israel 65785
Attn: Dana Yagur, Adv.
   
To the Company:
To the Company’s address on page 1 of this Note,
     
Attn: Gilad Gat, Chief Executive Office
   and President
   
With a copy to:
Davis & Gilbert LLP
1740 Broadway
New York, New York 10019
Attn: Ralph W. Norton, Esq.



 
6

--------------------------------------------------------------------------------

 
 
or to such other address as any party, by notice to the other parties, may
designate from time to time. Time shall be counted to, or from, as the case may
be, the delivery in person or five business days after mailing.
 
4.6.    Governing Law and Jurisdiction. This Note will be deemed to have been
made and delivered in New York City and will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York. Each of the Company and the Holder hereby (i)
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement will be instituted exclusively in New York State Supreme Court,
County of New York or in the United States District Court for the Southern
District of New York, (ii) waives any objection to the venue of any such suit,
action or proceeding and the right to assert that such forum is not a convenient
forum for such suit, action or proceeding, (iii) irrevocably consents to the
jurisdiction of the New York State Supreme Court, County of New York and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding, (iv) agrees to accept and acknowledge service of any
and all process that may be served in any such suit, action or proceeding in New
York State Supreme Court, County of New York or in the United States District
Court for the Southern District of New York and (v) agrees that service of
process upon it mailed by certified mail to its address set forth in Section 4.4
above will be deemed in every respect effective service of process upon it in
any suit, action or proceeding.
 
4.7.    Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Note.
 
4.8.    Interpretation. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
4.9.    Assignment. All rights of Holder under this Note may be assigned by
Holder to any third party and all rights of Holder hereunder shall inure to the
benefit of its transferees, successors and assigns.
 
4.10.    No Rights as Stockholder. Until the conversion of this Note or
conversion of any accrued interest hereon, the Holder of this Note shall not
have or exercise any rights by virtue hereof as a stockholder of the Company.
 
4.11.    Restatement. This Note is an amendment and restatement of the
Convertible Promissory Note dated as of May 10, 2005, issued by the Company to
the Holder and shall in all respects substitute for such note. As of May 10,
2008 the accrued and unpaid interest on this Note is $64,000.
 
******
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representatives of the Company and the
Holder.
 

  GSV, INC.           By:
/s/ Gilad Gat
   
Gilad Gat
Chief Executive Officer and President
              Accepted and Agreed:         D. EMERALD INVESTMENTS LTD.          
By:
/s/ Roy Harel
   
Roy Harel
Manager

 
 
8

--------------------------------------------------------------------------------

 